741 P.2d 915 (1987)
86 Or.App. 684
SILVERTON FOREST PRODUCTS Co., Petitioner,
v.
EMPLOYMENT DIVISION AND MELVIN D. ARRANT, Respondents.
86-AB-1331; CA A41937.
Court of Appeals of Oregon.
Argued and Submitted June 15, 1987.
Decided August 5, 1987.
Galen L. Bland, Portland, argued the cause and filed the brief for petitioner.
Christine L. Chute, Asst. Atty. Gen., Salem, argued the cause for respondent Employment Div. With her on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
No appearance for respondent Melvin D. Arrant.
Before RICHARDSON, P.J., and NEWMAN and DEITS, JJ.
RICHARDSON, Presiding Judge.
Claimant was fired after he tested positive for cocaine and amphetamines in a drug test required by employer. Employer seeks review of EAB's decision that he was eligible for unemployment benefits, because the misconduct resulting in the discharge was not connected with claimant's work. ORS 657.176(2)(a). This case differs from Glide Lumber Prod. Co. v. Employ. Div. (Smith), 86 Or. App. 669, 741 P.2d 907 (1987), in one respect: The substances claimant used here were cocaine and amphetamines, rather than marijuana.
As we discussed in Smith, the test could reveal systemic evidence of marijuana for approximately 30 days after its use, but the impairing effects of that drug have a maximum duration of 12 hours. The drugs *916 which this claimant used are detectable by testing for only three days after they are taken; impairment from cocaine use can last up to eight hours, and amphetamines may produce impairing effects which last for a somewhat longer period. The evidence did not show when claimant took the drugs, and there was no evidence that he was either under their influence while at work or performing unsatisfactorily because of his drug use. His discharge was based solely on the positive test results. We conclude, for the same reasons that we did in Glide Lumber Products Co. v. Employment Div. (Smith), supra, that the allowance of benefits was correct.
Affirmed.